NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                    Argued October 15, 2008
                                   Decided December 10, 2008

                                               Before

                            FRANK H. EASTERBROOK, Chief Judge

                                JOHN L. COFFEY, Circuit Judge

                                DIANE P. WOOD, Circuit Judge

No. 08‐1977

UNITED STATES OF AMERICA,                               Appeal from the United States District 
     Plaintiff‐Appellee,                                Court for the Northern District of Indiana,
                                                        South Bend Division.
       v.
                                                        No. 3:07‐CR‐00106(01)RM
MATTHEW BORAWSKI,
    Defendant‐Appellant.                                Robert L. Miller, Jr., Chief Judge.       
          

                                              ORDER

       Matthew  Borawski  pleaded  guilty  without  a  plea  agreement  to  possession  of  a
firearm by a felon. See 18 U.S.C. § 922(g)(1). The district court sentenced him to 37 months’
imprisonment,  at  the  low  end  of  the  guidelines  range.  On  appeal  he  challenges  his  prison
sentence,  arguing  primarily  that  it  is  greater  than  necessary  to  serve  the  purposes  of
sentencing  because,  he  contends,  the  district  court  did  not  adequately  take  his  bipolar
disorder  into  account  and  gave  too  much  weight  to  protecting  the  community.  He  also
No. 08‐1977                                                                                                                            Page 2

briefly  argues  that  the  district  court  overstated  the  seriousness  of  his  criminal  history.  We
affirm the judgment.

        In  August  2007,  police  in  Michigan  City,  Indiana,  stopped  Borawski  for  running  a
stop  sign  while  driving  his  moped.  They  smelled  alcohol  on  his  breath,  and  when  they
searched  him  they  found  a  loaded  .357  handgun  in  his  waistband.  The  officers  arrested
Borawski  for  public  intoxication.  When  they  later  learned  that  Borawski  had  a  2000
conviction for a violent felony (burglary), he was indicted for violating § 922(g)(1). 

          The  probation  officer  calculated  Borawski’s  imprisonment  range  using  the  2007
guidelines. She began with a base level of 20, as prescribed by U.S.S.G. § 2K2.1(a)(4)(A), and
then she subtracted three levels for acceptance of responsibility under U.S.S.G. § 3E1.1. Next
she calculated Borawski’s criminal history category. First, she assigned two points for a 1998
conviction  for  carrying  a  handgun  without  a  permit;  that  conviction  netted  Borawski  a
month in jail and a term of probation that was later revoked in favor of six more months’
incarceration. Second, the probation officer added one point for a 2000 burglary conviction,
for which Borawski had received an eight‐year prison term. Borawski was allowed to serve
the  first  three  years  on  work  release  and  the  rest  on  probation,  but  ultimately  he  served
about six months in jail after two revocations. (Although it ultimately makes no difference
at  this  stage,  we  note  that  the  probation  officer  gave  Borawski  too  few  points  here;  under
U.S.S.G.  §  4A1.1(a)  he  should  have  received  three  points  for  this  conviction.)  Third,  the
probation  officer  added  three  points  for  a  2001  felony  conviction  for  possessing  stolen
property; that conviction resulted in an eighteen‐month prison sentence. Fourth, she added
one point for a 2003 term of probation for felony theft. Finally, the probation officer added
one point for a 2006 misdemeanor conviction for driving while intoxicated, which resulted
in  a  one‐year  term  of  imprisonment  with  345  days  suspended.  Borawski’s  eight  criminal
history points put him in category IV; that history combined with his total offense level of
17 yielded a guidelines imprisonment range of 37 to 46 months. 

         Borawski did not challenge the probation officer’s calculations, but he did submit a
memorandum  requesting  a  sentence  below  the  guidelines  range.  He  argued  that  he
deserved  a  lower  sentence  because  he  has  bipolar  disorder,  which,  he  claimed,  led  him  to
carry a gun because he twice has been a victim of violence and continues to experience an
exaggerated  fear  of  being  attacked  again.  Borawski  included  a  summary  of  his  mental‐
health  records,  and  although  he  now  argues  that  the  records  reflect  treatment  only  for
substance  abuse,  the  records  disclose  treatment  for  bipolar  disorder  as  well.  Although  the
latter  treatment  began  in  1999,  it  took  place  primarily  from  2002  through  2007.  Borawski
also  asserted  that  in  February  2008  one  doctor  opined  that  he  lacked  insight  into  his
problems  and  exhibited  poor  judgment  as  a  result  of  his  bipolar  disorder  and  substance
abuse. The mental‐health records indicate that Borawski responded well to medication for
No. 08‐1977                                                                                                                            Page 3

bipolar disorder, but that he did not always take it. Similarly, he did not always attend his
appointments  or  abstain  from  alcohol  and  drugs.  He  was  discharged  from  the  treatment
program unsuccessfully. 

         At the sentencing hearing neither side had objections to the presentence report, and
so  the  district  court  adopted  the  probation  officer’s  proposed  findings.  The  judge  also
discussed  several  of  the  factors  under  18  U.S.C.  §  3553(a),  both  at  the  hearing  and  in  his
written  sentencing  memorandum.  He  focused  on  Borawski’s  history  and  characteristics,
noting  that  at  age  27  Borawski  already  was  facing  his  fourth  felony  conviction  and  had
several  other  misdemeanor  convictions,  probation  violations,  and  arrests  not  resulting  in
conviction. The court observed that although Borawski did not use or brandish his gun, he
did  carry  it  while  intoxicated  and  once  before  had  been  convicted  of  possessing  a  firearm
illegally.  The  judge  acknowledged  Borawski’s  bipolar  disorder  but  noted  that  the  mental‐
health records suggested that Borawski was not amenable to treatment for that condition or
for  his  substance  abuse.  The  judge  agreed  with  Borawski  that  his  bipolar  disorder  was  a
mitigating  factor  if  it  caused  him  to  feel  a  need  to  carry  a  gun,  but  he  reasoned  that
Borawski’s insistence on being armed also gave rise to a greater need to protect the public
from  him.  Ultimately  the  court  concluded  that  Borawski’s  criminal  record  warranted  a
sentence at or above the mid‐point of the guidelines range. Nevertheless, because Borawski
had  pleaded  guilty  without  a  plea  agreement,  the  court  opted  for  a  prison  term  at  the
bottom of the range.

        Borawski  first  argues  that  the  district  court’s  selection  of  a  sentence  within  the
guidelines  range  was  unreasonable  because,  he  contends,  his  mental‐health  records  show
that his bipolar disorder impaired his judgement and ability to control his behavior, and he
would  be  less  of  a  danger  to  the  public  if  given  more  psychological  treatment  and  less
imprisonment. 

        On  appeal  we  assess  whether  the  sentencing  judge  adequately  considered  the
§ 3553(a) factors, but we will not re‐weigh those factors. See United States v. Baker, 445 F.3d
987,  991‐92  (7th  Cir.  2006);  United  States  v.  Newsom,  428  F.3d  685,  686‐87  (7th  Cir.  2005).
Sentencing  decisions,  if  procedurally  sound,  are  reviewed  only  for  reasonableness,  Gall  v.
United States, 128 S. Ct. 586, 597 (2007), and we presume that a sentence within a properly
calculated guidelines range is reasonable, Rita v. United States, 127 S. Ct. 2456, 2462 (2007);
United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). Mental illness was a permissive
ground  for  departure  before  United  States  v.  Booker,  543  U.S.  220  (2005),  and  a  sentencing
court  should  consider  any  nonfrivolous  argument  counsel  raises  about  it.  See  U.S.S.G.
§ 5K2.13; United States v. Miranda, 505 F.3d 785, 792‐93 (7th Cir. 2007) (discussing post‐Booker
standard  and  remanding  because  district  court  ignored  defendant’s  argument  about  his
mental illness); United States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005).
    No. 08‐1977                                                                                                                            Page 4

 
        Borawski does not argue that the guidelines range was miscalculated. (The error in
the  criminal  history  calculation  benefitted  rather  than  harmed  him.)  His  sentence  is
therefore  presumptively  reasonable.  The  judge  adequately  discussed  and  weighed  the
§ 3553(a) factors and Borawski’s bipolar disorder, and with that task done, there is nothing
to support a finding of unreasonableness. What Borawski is left with is an argument that the
district  court  gave  too  little  weight  to  his  lessened  culpability  and  to  the  need  to  provide
him with psychological treatment, and too much weight to the protection of the public. That
argument is unavailing because, once again, our review of the weight that the district court
gives to each factor is deferential. Moreover, Borawski’s reliance on our pre‐Booker decision
in United States v. Dyer, 216 F.3d 568  (7th  Cir. 2000), is misplaced. Dyer does not help him
because,  although  the  opinion  recognizes  that  the  guidelines  encourage  consideration  of
mental illness in sentencing, see id. at 570‐71, it also acknowledges that if a mental disorder
drove the defendant to commit the offense the court has the discretion but not a duty to give
a below‐guidelines sentence, id. at 569.

        Borawski also briefly argues that his prison sentence overstates the seriousness of his
criminal history, presumably analogizing to U.S.S.G. § 4A1.3(b)(1), because most of his prior
offenses  were  not  violent.  In  the  district  court,  however,  Borawski  did  not  object  to  the
probation  officer’s  calculation  of  his  criminal  history  score  or  otherwise  draw  attention  to
the severity of his criminal history. A district court cannot be faulted for not considering a
factor that the defendant never mentioned. See United States v. Filipiak, 466 F.3d 582, 584 (7th
Cir.  2006).  And  as  we  have  noted,  it  appears  that  the  probation  officer  undervalued
Borawski’s  criminal  history  by  adding  only  one  point  instead  of  three  points  for  his
burglary conviction. See United States v. Timbrook, 290 F.3d 957, 959 (7th Cir. 2002) (holding
that  work  release  in  a  county  jail  is  a  sentence  of  imprisonment  under  §  4A1.1(a));  United
States v. Gajdik, 292 F.3d 555, 558 (7th Cir. 2002) 

(explaining that suspended sentence does not count for § 4A1.1(a) but boot‐camp program
does). Those extra points would have put Borawski in category V, with a sentencing range
of 46 to 57 months.

                                                                                                                                 AFFIRMED.